Name: Council Regulation (EC) No 2663/95 of 24 July 1995 on the conclusion of the Protocol establishing, for the period 1 January 1994 to 31 December 1995, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast
 Type: Regulation
 Subject Matter: international affairs;  Africa;  European construction;  fisheries
 Date Published: nan

 21 . . 95 EN Official Journal of the European Communities No L 278/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 2663/95 of 24 July 1995 on the conclusion of the Protocol establishing, for the period 1 January 1994 to 31 December 1995 , the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast HAS ADOPT HI) THIS REGULATION : Article 1 The Protocol establishing, for the period 1 January 1994 to 31 December 1995 , the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN UNION , Having regard to the Treaty establishing the European Community , and in particular Article 43 , in conjunction with Article 22 S ( 2 ) and ( 3 ) first subparagraph thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( ' ), Whereas pursuant to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast (-), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed to the Agreement; Whereas, as a result of these negotiations , a new Protocol establishing, for the period 1 January 1994 to 31 December 1995 , the fishing rights and financial compensation provided for in the abovementioned Agreement was initialled on 24 February 1994 ; Whereas it is in the Community 's interest to approve the new Protocol , Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article .  &gt; This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1995 . For the Council The President P. SOLBES MIRA (') Of No C 43 , 20 . 2 . 1995 , p . 136 . (') 01 No E 111 , 27 . 4 . 1983 , p . 1 .